DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because use of the word means.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 19 objected to because of the following informalities:  the recitation in claim 19 of “and push the handle onto the brush head flexes the teeth” is grammatically awkward.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “release mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “for its retention” and the use of the pronoun “its” leads to confusion as to which structural element is being referenced (the handle or the opening?).
Claim 7 recites the limitation "the back plate" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It appears that amending claim 7 to depend from claim 6 instead of claim 1 would correct this issue.
Claim 8 recites the limitation "the brush section" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, which leads to confusion as to whether the brush section is the same element as the already recited brushing section or is a separate and distinct element.  This issue can be corrected by instead reciting --the brushing section--.
Claim 11 recites the limitation "the brush section" in line 2.  There is insufficient antecedent basis for this limitation in the claim, which leads to confusion as to whether the brush section is the same element as the already recited brushing section or is a separate and distinct element.  This issue can be corrected by instead reciting --the brushing section--.
Claim 15 recites the limitation "the receiving part of the handle" in line 3.  There is insufficient antecedent basis for this limitation in the claim, which leads to confusion as to whether the receiving part of the handle is a required structural element of the claim or not.
Claim 18 has numerous double inclusions, including “a brush head”, “a handle”, “a toilet and/or sanitary appliance”, and “a surface”, all of which are already recited in claims 1 and 17, from which claim 18 depends, thus leading to confusion as to whether the features recited in claim 18 are separate, distinct, and additional features to those already recited, or the same as those already recited.
Claim 18 recites an optional claim limitation in lines 7-8.  Since optional claim limitations do not limit the scope of a claim (see MPEP 2111.04, 2143.03), it is unclear if applicant intends the recited limitation to limit the scope of claim 18 or not.
Claims 2-11, 13-15, 17 and 18 depend from claim 1, and thus incorporate the indefiniteness issues thereof.

Claim 12 recites the limitation "the handle" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim, which leads to confusion as to whether the handle is a required structural element of the claim or not.
Claim 12 recites the limitation “for its retention” and the use of the pronoun “its” leads to confusion as to which structural element is being referenced (the handle or the opening?).
Claim 16 depends from claim 12, and thus incorporates the indefiniteness issues thereof.

In view of the above-identified indefiniteness issues, the claims are interpreted below as could best be understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. publication no. 2007/0089224 (Wildauer et al.).
With regard to claim 19, Wildauer discloses a method of placing a brush handle (handle assembly 12) on a brush head (implement pad 14; paragraphs [0002], [0008], [0042], [0043]), the method comprising the step of pushing the brush handle onto the brush head to thereby removably attach the brush head to the handle (paragraphs [0008], [0042], [0043]), wherein the brush head comprises a gripping mechanism having teeth (tabs 42) and push the handle onto the brush head flexes the teeth (paragraph [0042]); and wherein the handle comprises a recessed lip (unlabeled, just past annular shoulder 46, see annotated Fig. below) and the teeth flex to pass over the recessed lip as the handle is pushed onto the brush head (see Fig. 5A) and the teeth couple with the recessed lip to retain the handle on the brush head (see Fig. 5B).

    PNG
    media_image1.png
    780
    550
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  with regard to claim 1, and the claims dependent thereon, the prior art fails to disclose or fairly teach the recitation of “the brush head has a handle engagement means which comprises an opening configured to accept the handle, the opening having a gripping mechanism comprised of teeth formed by slots radiating outwardly from the opening”.  Similarly, with regard to claim 12, and the claims dependent thereon, the prior art fails to disclose or fairly teach the recitation of “the back plate includes an opening having a gripping mechanism comprised of teeth formed by slots radiating outwardly from the opening”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. publication no. 2004/0255418 (Minkler et al.) discloses a cleaning tool with a gripping assembly for a disposable scrubbing head.
U.S. publication no. 2008/0244851 (Sutherland) discloses a detachable brush assembly that includes an aperture (103) formed in a disk (101), the aperture having a groove (104) formed therein.
U.S. design patent no. D859,852 (Laude) discloses a lavatory cleaning brush head.
	U.K. patent application GB 2418602 (Monaghan) discloses a toilet cleaning device (101) configured to releasably engage a disposable cleaning head (200).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754